The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 15, 2014

                                    No. 04-14-00517-CR

                                  Trisha Marie ANTHONY,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR8748W
                                      , Judge Presiding


                                       ORDER

       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to November 5, 2014. No further extensions will be granted.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court